              Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 1 of 36




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  HOWARDENA PINDELL
                                        Plaintiff,

                                                                          No. 20 Civ. 818
         v.

                                                                          ECF Case
  GEORGE RICHARD N’NAMDI, G. R.
  N’NAMDI GALLERIES, INC., GEORGE
                                                                          COMPLAINT
  N’NAMDI GALLERIES INC., THE N’NAMDI
  CENTER FOR CONTEMPORARY ART,
                                                                          JURY TRIAL DEMANDED
  N’NAMDI LLC, G.R. N’NAMDI GALLERY
  NEW YORK, LLC, JUMAANE N’NAMDI,
  N’NAMDI CONTEMPORARY MIAMI LLC,
  N’NAMDI CONTEMPORARY FINE ART, INC,
  and ARTHUR PRIMAS
                              Defendants.



       Plaintiff Howardena Pindell (hereinafter the “Plaintiff” or “Professor Pindell”) by and

through her attorney, Barbara T. Hoffman for her complaint against Defendants George Richard

N’Namdi (“N’Namdi”); G.R. N’Namdi Galleries, Inc.; George N’Namdi Galleries, Inc.; The

N’Namdi Center for Contemporary Art; N’Namdi LLC; G.R. N’Namdi Gallery New York, LLC;

Jumaane N’Namdi (“J. N’Namdi”); N’Namdi Contemporary Miami LLC; N’Namdi

Contemporary Fine Art, Inc.; (collectively N’Namdi, J. N’Namdi, and the Galleries are herein

referred to as “the Galleries”); and Arthur Primas (“Primas”); (collectively all the individuals

and the Galleries are referred to as the “Defendants”), hereby alleges, on personal knowledge as

to herself, and on information and belief as to Defendants, as follows:




                                                 1
             Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 2 of 36



                                  NATURE OF THE ACTION

       This is an action by Plaintiff, a visual artist, brought against the Defendants N’Namdi, J.

N’Namdi, their Galleries, and Primas, alleging that the Defendants to whom she consigned

works of art created by her for exhibition and sale, engaged in a pattern of racketeering activity

in violation of the federal racketeering statute, and breached the common law and statutory

fiduciary duties owed to Plaintiff. The N’Namdi enterprise is a maze of legal entities or dissolved

legal entities controlled principally by George Richard N’Namdi and his son Jumaane N’Namdi.

The finances of the various N’Namdi controlled companies and tax-exempt charity created by

N’Namdi are intermingled, and the Plaintiff’s works of art were invoiced to purchasers from the

various entities as convenience served. Inventories of works of art and accounts of sales, if

provided at all, were willfully misleading, inaccurate, omitted required information, and

exhibited similar disregard of the corporate entities to further the scheme of egregious self-

dealing and defrauding the Plaintiff.

       Specifically, the complaint asserts inter alia claims under the Racketeer Influenced and

Corrupt Organization Act (“RICO”) 18 U.S.C. §§ 1962 (c) and state law claims for replevin,

conversion, breach of fiduciary duties, and violation of the New York Arts and Cultural Affairs

Law (“NYACAL”) NYACAL § 12.01, the Illinois Consignment of Art Act 815 ILCS § 320 /

0.01 et seq. West 1996, Florida Statute Title XXXIX Commercial Relations § 686.502, and the

Michigan Compiled Laws Chapter 442 - Sales Act 90 of 1970 Sales of Fine Art § 442.311-

442.315. No distinction can be drawn for purposes of liability between the Defendants named

herein, for such purposes, the gossamer corporate veil can be pierced.

       The N’Namdis and their Galleries, beginning in the eighties, represented a roster of the

leading African American artists of the last century, particularly those working in the style of


                                                 2
             Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 3 of 36



abstraction, like Howardena Pindell. Unfortunately, as is now acknowledged, and dramatically

exhibited in the show at the Brooklyn Museum “Soul of a Nation,” discrimination in the art

world prevented the recognition that these artists deserved until the last several years. The

N’Namdis and Primas took advantage of this situation to give these African American artists

representation, and to build one of the finest private collections of African American art,

unfortunately to the detriment of and at the expense of Plaintiff, and on information and belief

other artists, egregiously breaching their fiduciary obligations to her and others.

                                             PARTIES

        1.     Plaintiff Howardena Pindell is a world-renowned abstract painter and mixed-

media artist, domiciled in New York, New York. The Plaintiff received an MFA from the Yale

School of Art in 1967. The Plaintiff’s first important exhibition was at Spelman College, Atlanta,

in 1972, and she has exhibited in almost every following year for nearly 50 years, either as a solo

artist, or in a group exhibition. The Plaintiff’s work has been shown at the Metropolitan Museum

of Art, the Museum of Contemporary Art, MOMA, the National Gallery of Art, the Museum of

Fine Arts, the Pennsylvania Academy of the Fine Arts, the Smithsonian Museum of American

Art, and the Whitney Museum of Art. A major retrospective exhibition of her career travelled to

three major institutions, including the Museum of Contemporary Art Chicago.

        2.     In addition to her career as an artist, The Plaintiff has taught at Stony Brook

University (SUNY) in the Department of Art since 1979. This year, she was named a

Distinguished Professor in the Department of Art at Stony Brook University. She has received

the top awards in her field: a Guggenheim Fellowship (1987), the Most Distinguished Body of

Work or Performance Award from the College Art Association (1990), the Distinguished

Contribution to the Profession Award from the Women’s Caucus for Art (1996), and two


                                                  3
             Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 4 of 36



National Endowment for the Arts Fellowships. Most recently, the Plaintiff received the College

Art Association award for lifetime achievement in 2018, the 2019 Artist Award from The

Artists’ Legacy Foundation, the Archives of American Art Medal in 2019, and was named a

2020 United States Artists Fellow by United States Artists.

        3.     Defendant George Richard N'Namdi (“N’Namdi”) is an individual, a citizen of

the State of Michigan and domiciled in Detroit, Michigan who has or had ownership interest in

art galleries located in Detroit, Michigan, Chicago, Illinois, and New York, New York.

        4.     Upon information and belief, N’Namdi is the sole shareholder of G.R. N’Namdi

Galleries, Inc., a duly authorized corporation organized under the laws of the State of Michigan,

and having its principal place of business in the City of Birmingham, County of Oakland, State

of Michigan, with a mailing address of 161 Townsend, Birmingham, MI 48009.

        5.     Upon information and belief, N’Namdi is or was the sole shareholder of George

N’Namdi Galleries, Inc., a duly authorized corporation organized under the laws of the State of

Michigan, and having its principal place of business in the City of Detroit, County of Wayne,

State of Michigan.

        6.     Upon information and belief, N’Namdi is or was the President of, the registered

agent for, and one of three directors of, the N’Namdi Center for Contemporary Art, a domestic

nonprofit corporation incorporated in the State of Michigan in 2010.

        7.     Upon information and belief, N’Namdi is the owner of the property at 52 E.

Forest, Detroit, MI 48201 on which the N’Namdi Center for Contemporary is located.

        8.     Upon information and belief, N’Namdi is also the sole manager member of

Defendant N’Namdi LLC, a domestic limited liability company formed under the laws of the

State of New York, operating since 2019, and Defendant G.R. N’Namdi Gallery New York,


                                                4
              Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 5 of 36



LLC, a domestic limited liability company formed under the laws of the State of New York,

operating since 2005.

        9.       Defendant Jumaane N'Namdi (“J. N’Namdi”) is an individual, domiciled in

Miami, Florida. Upon information and belief, J. N’Namdi, son of N’Namdi, managed and was

the art advisor for the G.R. N’Namdi Gallery in Chicago, at 110 N. Peoria, Chicago, IL 60607.

Upon information and belief, Jacqueline N’Namdi, the wife of J. N’Namdi, was also involved in

managing the G.R. N’Namdi Gallery in Chicago. “Under his father’s tutelage,” J. N’Namdi

quickly assumed the directorship of G.R. N’Namdi Gallery in Chicago and subsequently G.R.

N’Namdi Gallery in New York, and N’Namdi Contemporary Fine Art, Inc. in Florida.

        10.      N’Namdi Contemporary Fine Art, Inc. is a corporation in Miami, Florida and is

doing business as N’Namdi Contemporary. Its website lists J. N’Namdi as Director of N’Namdi

Contemporary in Miami and N’Namdi Contemporary Chicago, but no such corporation is listed

with the Illinois Secretary of State.

        11.      Upon information and belief, Defendant Arthur Primas is an individual, domiciled

in Bedford, Texas, and the owner of the Arthur Primas Collection, a leading collection of African

American art, which includes works of art by Plaintiff.

        12.      Defendant G.R. N’Namdi Galleries, Inc. is a business entity formed under the

laws of the State of Michigan. Upon information and belief, Defendant G. R. N’Namdi Galleries,

Inc. is a “revoked” Michigan corporation, incorporated in 1996 and dissolved in 2008. Defendant

G.R. N’Namdi Galleries Inc. registered as a foreign BCA on March 27, 1997 in Illinois, but its

statute was revoked in August 1998. Notwithstanding, it continues to do business at all relevant

times herein in Illinois, either as G.R. N’Namdi Galleries, Inc. or as N’Namdi Contemporary

Fine Art, Inc.


                                                 5
              Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 6 of 36



        13.    Defendant George N’Namdi Galleries Inc. is a domestic profit corporation formed

under the laws of the State of Michigan. Upon information and belief, Defendant George

N’Namdi Galleries, Inc. is a “revoked” Michigan corporation, incorporated in 1986 and

dissolved on July 15, 2019.

        14.    Defendant The N’Namdi Center for Contemporary Art is an active tax-exempt

501(c)(3) domestic nonprofit corporation incorporated in the State of Michigan in 2010.

       15.     Defendant N’Namdi Contemporary Miami LLC is a Florida limited liability

company, upon information and belief operating from 2012 until its dissolution in 2014.

       16.     Defendant N’Namdi Contemporary Fine Art, Inc. is a Florida Profit Corporation

formed under the laws of the State of Florida, operating since 2014, with Defendant J. N’Namdi

as its registered agent, and a mailing address of 6505 NE 2nd Avenue, Miami, FL 33138.

       17.     Upon information and belief, the Galleries were operated under the exclusive

control of George N’Namdi with no respect for corporate formalities.

       18.     Upon information and belief, dissolved N’Namdi business entities continued to

operate with the dissolved entities’ name, and a tax-exempt organization, N’Namdi Center for

Contemporary Art, transacted business for the for-profit N’Namdi entities.

                                JURISDICTION AND VENUE

       19.     Jurisdiction over the claims arising under 18 U.S.C. § 1962 is proper in this Court

pursuant to 18 U.S.C. § 1964(c) as well as supplemental jurisdiction under 28 U.S.C. § 1367

over the common law and state law claims.

       20.     This Court also has diversity jurisdiction over the action pursuant to 28 U.S.C. §

1332 because the amount in controversy exceeds $75,000 exclusive of costs and interests, and

because the action has complete diversity between citizens of different states.


                                                 6
             Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 7 of 36



       21.     Personal jurisdiction and venue over this action lies within this District pursuant

to 18 U.S.C. § 1965(a) and (b) and 28 U.S.C. § 1391(b) because (i) all of the Defendants transact

their affairs in the Southern District of New York and/or (ii) a substantial part of the events or

omissions giving rise to Plaintiffs claims occurred in the Southern District of New York, and

have committed tortious acts without the state that injured the Plaintiff in New York. In

accordance with 18 U.S.C. § 1965(b), the ends of justice require that all defendants be brought

before this Court.

       22.     This Court has personal jurisdiction over Defendants pursuant to New York

CPLR § 301 and § 302(a).

                               STATEMENT OF FACTS
              Capsule Chronology of the Plaintiff’s Relationship with the Galleries

       23.     Plaintiff entered into a consignment relationship with the Galleries in the late

1980s. Works of art created by Plaintiff consigned to the Galleries are collectively hereafter

referred to as “Howardena Pindell Works of Art” or the “Pindell Enterprise Works.”

       24.     Plaintiff’s first exhibition with the Galleries was at G. R. N’Namdi Gallery,

Detroit, from September 25–November 7, 1987. Plaintiff also exhibited at this Gallery in 2003.

       25.     Plaintiff first exhibited at the G.R. N’Namdi Gallery, Birmingham, Michigan, in

1992. Plaintiff also exhibited at this Gallery in 1995 and 2000.

       26.     In 1993, Plaintiff consigned thirteen (13) works of art to the Galleries for a

travelling exhibition “Howardena Pindell: A Retrospective Exhibition” (“the Retrospective”). On

G.R. N’Namdi Gallery, Birmingham, MI stationary, the Galleries sent to Plaintiff on or about

March 13, 1993, a list of only six (6) works consigned to the Retrospective (“Retrospective

List”). Attached hereto as Exhibit A is the Retrospective List. Plaintiff handwrote on the



                                                  7
             Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 8 of 36



Retrospective List the names of the seven (7) additional works consigned by her to the Galleries

for the Retrospective, which the Galleries had failed to include in Exhibit A.

       27.     Plaintiff first exhibited works of art at N’Namdi’s Chicago gallery the year it

opened in 1996, doing business as G.R. N’Nnamdi, Inc., which was not a registered Illinois

corporation at the time.

                      “In My Lifetime” at N’Namdi’s New York Gallery

       28.     The G.R. N’Namdi Gallery in New York at 526 W. 26th St #316, New York, NY

10001 from June 3 to August 31, 2006 held a major exhibition of over thirty years of Plaintiff’s

work, titled “In My Lifetime” (“In My Lifetime”). Twenty-three works by Plaintiff were

consigned to In My Lifetime (the “In My Lifetime List”), a copy of which is hereto attached as

Exhibit B.

       29.     On July 14, 2008, because of the Galleries’ delays in making timely payments of

trust funds owing to Plaintiff in the amount of between $75,000 and $80,000 for sales made in

2006 and 2007, Plaintiff was forced to cash one of her retirement CDs in order to pay for her

studio expenses and everyday living expenses.

       30.     On May 7, 2009, Plaintiff’s attorney requested by letter that N’Namdi return all of

Plaintiff’s works “on loan in New York for an exhibition,” and the provision of “an inventory of

the works currently at the Gallery.”

       31.     On August 13, 2009, Plaintiff’s attorney wrote to N’Namdi by letter: “I am

writing in regards to the agreement you made with Howardena Pindell at the end of last month.

You agreed to give Ms. Pindell a complete inventory of the 15 pieces you will be returning to her

at the end of the August, however she has received no such document. We expect this delivery

inventory by early next week in order to provide Ms. Pindell adequate time to make insurance


                                                 8
             Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 9 of 36



and storage arrangements. Delivery of the artwork, the costs of which will be covered by you,

can occur no earlier that August 31, 2009.”

                                      The Chicago Inventory

       32.       In September 2009, J. N’Namdi provided to Plaintiff an inventory list of

seventeen (17) works, all indicated to be in the Chicago inventory, attached hereto as Exhibit C

(“the Chicago Inventory”).

       33.       On September 30, 2009, Plaintiff’s attorney wrote to N’Namdi by letter: “We

received a check for $6,000 owed to Howardena, along with the inventory list of her artwork.

Unfortunately there is a large painting called Shiva Ganges that was not on the inventory list you

provided. According to Ms. Pindell it was delivered to the New York Gallery after a traveling

show. There were also two boxed pieces that were not on the list. One was a split photo piece

about the canals in Venice and the other was a driver as seen from the back of a car in Ghana. All

three were missing from the inventory list. Please provide us with the inventory information on

these pieces.”

       34.       On October 13, 2009, Plaintiff’s attorney wrote again to N’Namdi by letter,

stating “we still haven’t received more information from you regarding the painting called Shiva

Ganges that was not on the inventory list you provided,” and reiterating the request for

information on the three (3) works missing from the Chicago Inventory.

       35.       On November 2, 2009, certain works of art listed in the Chicago Inventory were

delivered to Plaintiff (“November 2, 2009 Shipment”).

       36.       On November 3, 2009, Plaintiff’s attorney wrote to J. N’Namdi by email at

jennamdi@gmail.com: “We appreciate your return of Ms. Pindell’s artwork, however we have

been notified that 9 pieces, including 3 large paintings, 1 bark drawing, 1 video drawing and 4


                                                 9
              Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 10 of 36



split photo pieces in plexi boxes, were not returned. The following are the pieces consigned to

you that were not returned in the November 2 shipment to Ms. Pindell (listed by number on your

inventory list):

    •   Siva Ganges

    •   Toland (item #917)

    •   Who Do You Think You Are (item #925)

    •   Bark drawing (item #65)

    •   Video drawing (item #309)

    •   Boxed split photo pieces (items #917 and #2086)

    •   Venice and the Ghanaian driver as viewed from the back seat of a car.

        Please make arrangements to have these pieces returned to Ms. Pindell immediately.”

    J. N’Namdi did not respond to this email, and the works of art remained missing.

        37.        On September 23, 2011, Plaintiff wrote to Jacqueline N’Namdi by email to

jacqueline.grnnamdi@gmail.com: “I understand that Toland and Who do you think you are were

sold by the gallery. For what price were they sold and to which collector. I was never consulted

in terms of price.”

        38.        On September 24, 2011, Jacqueline N’Namdi responded by email to Plaintiff

from the G.R. N’Namdi Gallery in Chicago indicating that “Who Do You Think You Are sold for

$30,000 to Arthur Primas, who has many of your works. Toland sold to James and Mary Bell for

$45,000 and was featured in the Michigan Avenue Magazine on an article about their collection.

I will send a copy to you in the mail.”

        39.        James and Mary Bell were collectors domiciled in Chicago, Illinois at the time of

their purchase of Toland.

                                                   10
               Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 11 of 36



         40.     On September 25, 2011, Plaintiff responded to Jacqueline N’Namdi by email,

asserting that “the prices seem on the low side since the painting the size of Who do [you think

you are] was sold for $85,000. Could you discuss pricing with me during the process of making a

sale.”

         41.     On October 13, 2011, Plaintiff’s attorney wrote to Jacqueline N’Namdi and J.

N’Namdi by email with enclosed letter to jacqueline.grnnamdi@gmail.com and

jumaane.grnnamdi@gmail.com, inter alia requesting:

    •    “A full accounting of all works sold by the N’Namdi Gallery in the past five years with
         the sales price, the client and documented sales receipt and invoice.
    •    An inventory of all works in the N’Namdi Gallery’s possession by Ms. Pindell and the
         current value that N’Namdi has placed on the works in its possession.
    •    Any works of art that the N’Namdi Gallery has loaned out for exhibition and / or sale on
         installment.
    •    An agreement to consult with Ms. Pindell prior to any change in the sales price based on
         a price list to be agreed upon between Ms. Pindell and the N’Namdi Gallery within the
         next month.
    •    An agreement that no discounts will be provided greater than 10% without Ms. Pindell’s
         approval and all discounts to be split 50% to the gallery and 50% to Ms. Pindell.
    •    No sale shall be made on installment without the prior written approval of Ms. Pindell.
         Any approved sale on installment must provide that the proceeds from the sale will be
         split 60% to Ms. Pindell and 40% to the gallery.
    •    The proceeds from any sale whether on installment or for the entire purchase shall be
         remitted with best efforts, within two (2) weeks, but no later than one (1) month, to Ms.
         Pindell in her pro rata 60% share.”

         42.     On October 15, 2011, Jacqueline N’Namdi wrote to Plaintiff’s attorney by email

from jacqueline.grnnamdi@gmail.com, with a carbon copy to jumaane.grnnamdi@gmail.com

and Plaintiff, indicating her receipt of the October 13, 2011 letter, and stating that “I am happy to

prepare the documents Ms. Pindell has requested…I intend to follow up with you by November

15, 2011 with the items you’ve requested.” No follow-up email from Jacqueline N’Namdi in

response to her October 15, 2011 email was ever received.

                                                 11
              Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 12 of 36



        43.     On May 29, 2013, J. N’Namdi wrote to Plaintiff’s attorney by email from

jumaane.grnnamdi@gmail.com: “please share this with Howardena she was wondering if the

piece ‘toll land’ was on her statement,” the email attached hereto as Exhibit D, with a file

attachment “Howardena Pindell artist statement.pdf,” attached hereto as Exhibit E (“Galleries’

2013 Accounting Statement”). The Galleries’ 2013 Accounting Statement indicates that Who Do

You Think You Are? was sold on September 30, 2009. This, notwithstanding that Plaintiff had

demanded its return via emails sent prior to September 30, 2009. Plaintiff was not informed of

the sale.

        44.     On or before mid-2014, Plaintiff was informed by other artists who had consigned

work to the Galleries that they were likewise struggling with delayed or withheld payments,

particularly elderly artists and deceased artists represented by their estates: The Estate of Al

Loving and the Estate of Herbert Gentry, by way of example and not limitation.

                            Sales of Works by Plaintiff to Ko Smith

        45.     On or about April, 2014, Ko Smith of 101 Wyckoff Avenue #3C, Brooklyn, NY

11237 inquired with the Galleries as to the availability of Howardena Pindell Works of Art, and

was offered the opportunity via mail and email to purchase such Works.

        46.     On April 29, 2014, Ko Smith purchased Untitled, 1978, for $90,000 from the G.R.

N’Namdi Gallery at 52 E. Forest, Detroit, MI 48201. The invoice for this sale is attached hereto

as Exhibit F. The sale of this Work was not reported to Plaintiff by the Galleries.

        47.     On April 29, 2014, Ko Smith purchased Untitled #79, 1975-1, for $35,000 from

the G.R. N’Namdi Gallery at 52 E. Forest, Detroit, MI 48201. The invoice for this sale is

attached hereto as Exhibit G. The sale of this Work was not reported to Plaintiff by the Galleries.




                                                 12
              Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 13 of 36



        48.     On December 17, 2014, Ko Smith purchased Separate But Equal Genocide:

AIDS, 1991-2 for $225,000 from the G.R. N’Namdi Gallery at 52 E. Forest, Detroit, MI 48201.

The invoice for this sale is attached hereto as Exhibit H. The sale of this Work was not reported

to Plaintiff by the Galleries.

        49.     On May 22, 2015, Ko Smith purchased Autobiography: India (Shiva, Ganges),

1985 for $165,000 from the G. R. N’Namdi Gallery at 52 E. Forest Detroit MI 48201.The

invoice for this sale is attached hereto as Exhibit I. The sale of this Work was not reported to

Plaintiff by the Galleries. Plaintiff had requested the return of this Work multiple times vis-à-vis

her attorney in 2009, requests disregarded by the Galleries.

        50.     On July 31, 2015, Ko Smith purchased Who Do You Think You Are? One of Us!

1991-1992 for $250,000 from the “George N’Namdi Galleries” with an address at 52 East

Forest, Detroit, MI 48201. The invoice for this sale is attached hereto as Exhibit J. The sale of

this Work was not reported to Plaintiff by the Galleries.

        51.     In 2015, in order to find out what Howardena Pindell Works of Art, if any,

remained in the Galleries’ possession or control despite her attorney’s letter of 2011, Plaintiff

had friends call as potential purchasers and inquire with the Galleries about her work. The

Galleries did not provide an inventory list to Plaintiff or her friends in response to inquiries with

respect to the Howardena Pindell Works of Art in their possession or control.

        52.     On March 1, 2016, Ko Smith was issued an invoice for Africa Red Frog 1986

(incorrectly titled on the invoice as “Africa Red Frog 1996”) for $185,000 on the stationary of

the N’Namdi Center for Contemporary Art, by information and belief issued by an employee of

the N’Namdi Center for Contemporary Art, with the indication that the invoice was from “G.R.

N’Namdi Gallery.” The invoice is attached hereto as Exhibit K.


                                                 13
             Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 14 of 36



                                Skoto Gallery New York Exhibition

       53.     From May 30 - August 3, 2019, Skoto Gallery in New York held an exhibition

titled “Group Show,” which included three works of art by Plaintiff, upon information and belief

on from the N’Namdi Galleries: Autobiography: Nigeria (Oba’s Palace, Lagos, 1973), 1989;

Autobiography: Himalayas (Ganesh/Lakshmi), 1985; and Autobiography: Italy (Rome,

Coliseum, 1975), 1992–1995. Screenshots of the works on the Skoto Gallery website are

attached hereto as Exhibit L.

       54.     On October 2, 2019, Plaintiff’s attorney wrote to N’Namdi and J. N’Namdi at

nncontemporary@gmail.com and nnamdicenter@gmail.com by email with enclosed letter “to

demand the return of any works of art by Howardena Pindell in the possession or control of the

Gallery.” Further attached to the email inter alia was a list of the works demanded to be

returned, attached hereto as Exhibit M (“First Demand List”).

       55.     On October 9, 2019, in response to Plaintiff’s attorney’s October 2 email, J.

N’Namdi at jumaane.nncontemporary@gmail.com wrote: “this an email I sent you 6 years ago.

check and see if any of the pieces you are concerned about are on here,” and forwarded his email

of May 29, 2013, with the Galleries’ 2013 Accounting Statement attached.

       56.     The Galleries’ 2013 Accounting Statement is falsely denominated as a “Quarterly

Statement” from the Galleries. It lists the fifteen (15) works sold with selling prices and

payments made between April 17, 2004 and December 6, 2011 to Plaintiff in a separate column;

payments which do not correspond either to the selling prices, or to any other agreed-upon time,

method, or amount for payment.

       57.     Five (5) of the ten (10) works on the First Demand List are listed as sold on the

Galleries’ 2013 Accounting Statement. The five (5) works are M64, Astronomy Series M51 –


                                                 14
             Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 15 of 36



Whirlpool Galaxy, (Maroon) Arcturus/ Leo Minor/ Jupiter, (Blue) Hydra/Centaurau/Jupiter and

(White) Perseus Hyra/ Jupiter/ M27.

       58.     Upon information and belief, Plaintiff was never paid in full for the sales. Further,

notwithstanding that the Galleries’ 2013 Accounting Statement lists the five (5) works as sold

before 2011, on May 29, 2015, an email from Melanie Swaby at

melanie.nncontemporary@gmail.com to Lisa Interdonato at linterdonato@yahoo.com indicated

that all five (5) works of art were available. Ms. Swaby, upon information and belief, was then

an employee of N'Namdi Contemporary Fine Art, Inc.

       59.     Ms. Swaby’s email listed the selling prices of each of the five (5) works as

$25,000. The Galleries’ 2013 Accounting Statement listed the selling prices of each of the five

(5) works as $4,000 or $5,000.

       60.     J. N’Namdi’s re-sending of the Galleries’ 2013 Accounting Statement to

Plaintiff’s attorney on October 9, 2019 is a reaffirmation of the Galleries’ 2013 Accounting

Statement as accurate; upon information and belief, the Galleries’ 2013 Accounting Statement is

a fraudulent misrepresentation of the Galleries’ inventory of Howardena Pindell Works of Art,

the trust monies owed to Plaintiff, and omits other information required to be provided to

Plaintiff under applicable law.

       61.     On November 13, 2019, after comprehensive review of Plaintiff’s detailed and

well-organized files and records, Plaintiff’s attorney wrote to N’Namdi and J. N’Namdi via

email letter to nncontemporary@gmail.com and nnamdicenter@gmail.com, and demanded the

return of additional works of art. The revised and expanded list (“Revised Demand List”) of

twenty (20) works whose return was demanded is attached hereto as Exhibit N.




                                                15
             Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 16 of 36



       62.     On November 13, 2019, J. N’Namdi responded to Plaintiff’s attorney via email,

writing: “Now you are being unreasonable. And when you are unreasonable its hard to work with

you. Review Pindells previous statements and see what she has been paid for and then get back

to me. Based on the info you sent me i cant even responded to that because its baseless and

wrong and you and she knows it.”

       63.     On November 14, 2019, Plaintiff’s attorney responded to J. N’Namdi via email

inter alia: “Far from being unreasonable, the evidence indicates that your payments, if any, to

Ms. Pindell were sporadic, and that you acted and continued to act in a manner of total disregard

of your obligations as a fiduciary to Ms. Pindell. The deadline I have set is fixed. Should you

wish to send me contrary evidence to support your claims, I am happy to convey it to my client

for consideration. The burden of proof, given your fiduciary obligations to Ms. Pindell, imposed

by law, require that you come forward with evidence to show that you have met your statutory

imposed obligations, and not the other way around.”

       64.     On November 27, 2019, Peter M. Ellis of Reed Smith LLP as attorney for

N’Namdi, J. N’Namdi, and the Galleries wrote to Plaintiff’s attorney via email letter from

PEllis@ReedSmith.com, indicating that he was reviewing the materials Plaintiff’s attorney

provided, and “will prepare a written response to your correspondence in due course.”

       65.     On December 16, 2019, Plaintiff’s attorney wrote to Mr. Ellis by email, indicating

that she considered his lack of response, “no response,” and stated: “I reiterate the demands

made in my letter to you of November 13, 2019, including but not limited to that the N’Namdi

galleries cease and desist from any and all sales of Howardena Pindell’s works of art, and any

advertising for sale of Howardena Pindell works, including by way of reproducing and




                                                16
             Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 17 of 36



displaying any works of Howardena Pindell on various N’Namdi and N’Namdi-controlled

websites.”

       66.     On January 22, 2020, Plaintiff’s attorney wrote to Primas by letter, requesting the

return of the Howardena Pindell Works of Art by information and belief in Primas’ possession or

control on or before January 27, 2020. The list of works whose return was demanded is attached

hereto as Exhibit O (“Primas Demand List”).

       67.     As of the date of the filing of this complaint, no response has been received from

Primas or Mr. Ellis.

       68.     This game-playing is characteristic of prior behavior of the Galleries and their

lawyers. See Declaration of John Cahill, Dkt. No. 15, in Case No. 05 CV 7966 (JGK) (MHD)

Loving v. N’Namdi.

                                      Converted Works of Art

       69.     Plaintiff owns all right, title, and interest in the Howardena Pindell Works of Art

set forth below.

     Autobiography: Nigeria (Oba’s Palace, Lagos, 1973), 1989 (“Autobiography: Nigeria”).

       70.     Autobiography: Nigeria was first consigned to N’Namdi in February 1991, and is

listed as work of art #11 in Appendix A of letter from Howardena Pindell to George N’Namdi

listing the consigned works. It is also included on N’Namdi’s list of works available at G.R.

N’Namdi Gallery at 161 Townsend, Birmingham, MI 48009 dated March 13, 1993. It was

exhibited at Skoto Gallery in New York in the summer of 2019.

     Autobiography: Himalayas (Ganesh/Lakshmi), 1985 (“Autobiography: Himalayas”)

       71.     Autobiography: Himalayas is included in a list of works available at G.R.

N’Namdi Gallery at 161 Townsend, Birmingham, MI 48009 dated March 13, 1993. An email


                                                17
             Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 18 of 36



from Michaela Mosher (mmosher.nnamdicenter@gmail.com) in Michigan to Ko Smith on May

12, 2015 indicated its availability and pricing at $45,000. An email from Melanie Swaby

(melanie.nncontemporary@gmail.com) in Florida to Lisa Interdonato on May 29, 2015 indicated

its availability and pricing at $75,000. It was exhibited at Skoto Gallery in New York in the

summer of 2019, and is currently advertised on N’Namdi Contemporary website as of January

2020 (http://nnamdicontemporary.com/artists/howardena-pindell/). Screenshots of the

Howardena Pindell Works of Art currently listed as available on the N’Namdi Contemporary

website are hereto attached as Exhibit P.

              Autobiography: Italy (Rome, Coliseum, 1975), 1992–1995 (“Rome”)

       72.     Rome appears on a consignment agreement dated March 6, 1994. It also appears

on Plaintiff’s handwritten list dated to 2000 of works consigned to the Galleries, faxed to Shelly,

by information and belief an employee of the Galleries, at 248-642-5630. It was exhibited at

Skoto Gallery in New York in the summer of 2019.

                                  Untitled, 1978 (“Untitled 1978”)

       73.     Untitled 1978 appears on a list of works available at G.R. N’Namdi Gallery at 161

Townsend, Birmingham, MI 48009 dated March 13, 1993. It was purchased by Ko Smith of 101

Wyckoff Avenue #3C, Brooklyn, NY 11237 on April 29, 2014 for $90,000. No sale of this work

of art was ever reported to Plaintiff.

                              Untitled #79, 1975-1 (“Untitled 1975”)

       74.     Untitled 1975 is listed on a March 11, 2006 G.R. N’Namdi Gallery Detroit

inventory report, and was purchased by Ko Smith of 101 Wyckoff Avenue #3C, Brooklyn, NY

11237 on April 29, 2014 for $35,000.




                                                18
             Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 19 of 36



     Separate But Equal Genocide: AIDS, 1991–1992 (“Separate But Equal Genocide”)

       75.     Separate But Equal Genocide was included on a G.R. N’Namdi Gallery Chicago

inventory report dated March 11, 2006, listed as work of art #19-20. It was also included in “In

My Lifetime.” The Galleries’ 2013 Accounting Statement listed Separate But Equal Genocide as

sold for $50,000 on April 30, 2008, with a payment to Plaintiff of $5,000. No information on the

purchaser or the details of the sale were provided to Howardena Pindell.

       76.     Ko Smith of 101 Wyckoff Avenue #3C, Brooklyn, NY 11237on December 17,

2014 purchased Separate But Equal Genoice for $225,000 from the G.R. N’Namdi Gallery at 52

E. Forest, Detroit, MI 48201 through Michaela Mosher. Ms. Mosher, on information and belief,

is an employee of the N’Namdi Center for Contemporary Arts, as indicated by her email

transmission to Mr. Smith and the invoiced prepared by her and sent via email to Mr. Smith from

the email address mmosher.nnamdicenter@gmail.com.

                Autobiography: India (Shiva, Ganges), 1985 (“Shiva Ganges”)

       77.     Shiva Ganges was consigned by Plaintiff to N’Namdi at the New York Gallery,

received by then-employee of the Galleries Alaina Simone. Notwithstanding, it never appeared

on any inventory report prepared by N’Namdi and submitted to the Plaintiff. Plaintiff continually

noted its absence from inventory reports by noting it in writing on the inventory reports provided

by the Galleries.

       78.     Plaintiff faxed to Robin, an employee of the Galleries, at fax no. 804-817-3777 a

copy of an inventory report provided by the Galleries with the note “Robin – I am requesting the

ones with *. Let me know if there are others. Howardena.” On this report Plaintiff marked Shiva

Ganges as missing, with the note “Shiva Ganges? Where” on the third page; “Shiva Ganges”

written in on the fourth page; and “Shiva Ganges” written in on the seventh page.


                                                19
              Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 20 of 36



        79.     On November 3, 2009, Plaintiff’s attorney wrote to the Galleries requesting the

immediate return of nine works consigned to the N’Namdi Galleries which were not returned in

the November 2, 2009 Shipment, including Shiva Ganges.

        80.     The Galleries never responded to this request, and Shiva Ganges was not returned

to the Plaintiff. Shiva Ganges was sold to Ko Smith of 101 Wyckoff Avenue #3C, Brooklyn, NY

11237 on May 22, 2015 for $165,000, a sale unreported to Plaintiff.

    Who Do You Think You Are? One of Us! 1991-1992 (“Who Do You Think You Are?”)

        81.     Who Do You Think You Are? was included on the Chicago Inventory among

works of art that the Galleries represented would be returned to Plaintiff in the November 2,

2009 Shipment. It was not returned. According to the Galleries’ 2013 Accounting Statement, it

was listed as sold for a heavily discounted price of $30,000 on September 25, 2009,

notwithstanding the demand by the Plaintiff for the return of all works in May 2009 and again in

August 2009 (see paragraphs 30 and 31 supra). By email on September 24, 2011, Jacqueline

N’Namdi reported that “Who Do You Think You Are sold to for $30,000 to Arthur Primas, who

has many of your works.” Who Do You Think You Are? was purchased by Ko Smith of 101

Wyckoff Avenue #3C, Brooklyn, NY 11237 on July 31, 2015 for $250,000, a sale unreported to

Plaintiff.

                           Africa Red Frog, 1986 (“Africa Red Frog”)

        82.     Africa Red Frog was on N’Namdi’s list of works available at G.R. N’Namdi

Gallery at 161 Townsend, Birmingham, MI 48009 dated March 13, 1993, and included on the

March 11, 2006 G. R. N’Namdi Gallery New York inventory report (work of art #7). It was

invoiced to Ko Smith of 101 Wyckoff Avenue #3C, Brooklyn, NY 11237 but not purchased on

March 1, 2016 for $185,000 (incorrectly labeled as “Africa Red Frog 1996”). In email


                                                20
             Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 21 of 36



correspondence between Ko Smith and Michaela Mosher (mmosher.nnamdicenter@gmail.com)

on Friday, April 18, 2014, Ms. Mosher indicated the availability of Africa Red Frog. By

information and belief, Ms. Mosher is an employee of Defendant N’Namdi Center for

Contemporary Art, a Michigan State nonprofit organization. The invoice was issued to Ko Smith

on the stationary of the N’Namdi Center for Contemporary Art, a Michigan State nonprofit

organization, with Michaela Mosher’s Center-affiliated email

mmosher.nnamdicenter@gmail.com listed, as well as the indication that the invoice was from

“G. R. N’Namdi Gallery.”

Autobiography: Egypt (Cairo and Thebes), 1989 (“Autobiography: Egypt (Cairo and Thebes”)

       83.     Autobiography: Egypt (Cairo and Thebes) was first consigned to N’Namdi in

February 1991, listed as work of art #5 in Appendix A of letter from Howardena Pindell to

George N’Namdi. It was also included on the list of works lent to the travelling show

“Howardena Pindell: A Retrospective Exhibition.” An email from Michaela Mosher

((mmosher.nnamdicenter@gmail.com) to Ko Smith on May 12, 2015 indicated its availability

and pricing at $40,000, while an email from Melanie Swaby

(melanie.nncontemporary@gmail.com) to Lisa Interdonato on May 29, 2015 indicated its

availability and pricing at $65,000. As of January 2020, it was listed as available on the

N’Namdi Contemporary website (http://nnamdicontemporary.com/artists/howardena-pindell/).

Screenshots of the Howardena Pindell Works of Art currently listed as available on the N’Namdi

Contemporary website are hereto attached as Exhibit P.

               Autobiography: Italy (Dolomites, 1991), 1997–2000 (“Dolomites”)

       84.     Dolomites first appeared on the March 11, 2006 G.R. N’Namdi Gallery Chicago

inventory report (work #26). An email from Michaela Mosher


                                                21
             Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 22 of 36



(mmosher.nnamdicenter@gmail.com) to Ko Smith on May 12, 2015 indicated its availability

and pricing at $35,000 (incorrectly referred to as “Hary Dolomites”), while an email from

Melanie Swaby (melanie.nncontemporary@gmail.com) to Lisa Interdonato on May 29, 2015

indicated its availability and pricing at $70,000 (again incorrectly referred to as “Hary

Dolomites”). As of January 2020, it was listed as available on the N’Namdi Contemporary

website (http://nnamdicontemporary.com/artists/howardena-pindell/). Screenshots of the

Howardena Pindell Works of Art currently listed as available on the N’Namdi Contemporary

website are hereto attached as Exhibit P.

             Untitled, also known as India Temple, year unknown (“India Temple”)

       85.     India Temple is presently advertised on the N’Namdi Contemporary website

(http://nnamdicontemporary.com/artists/howardena-pindell/). Screenshots of the Howardena

Pindell Works of Art currently listed as available on the N’Namdi Contemporary website are

hereto attached as Exhibit P.

   Autobiography: Japan (Temples/Seasons, 1981–1994), 1996 (“Autobiography: Japan”)

       86.     Autobiography: Japan is listed as priced for $10,000 on undated list provided by

the Galleries with ID #14-05 001688 on stationary which lists N’Namdi’s address as in

Birmingham, MI. Listed as item #2086 on an inventory list provided to Howardena by the

Galleries, which she faxed back to Robin at the Galleries at the fax no. 404-817-3777, marking

the work as “missing.” As of January 2020, it was listed as available on the N’Namdi

Contemporary website (http://nnamdicontemporary.com/artists/howardena-pindell/). Screenshots

of the Howardena Pindell Works of Art currently listed as available on the N’Namdi

Contemporary website are hereto attached as Exhibit P.




                                                 22
             Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 23 of 36



Autobiography: New York (Mandela Welcome Parade #3, 1992), 1999–2000 (“Mandela #3”)

       87.     Mandela #3 appears on Howardena Pindell’s handwritten list dated to 2000 of

works consigned to the N’Namdi galleries, faxed to Shelly at 248-642-5630. Howardena Pindell

wrote on the G.R. N’Namdi Gallery Chicago March 11, 2006 inventory report that this piece was

missing from their inventory. It was listed as sold for $14,000 according to the Galleries’ 2013

Accounting Statement. However, as of 2020, the Mandela #3 was shown as available on the

N’Namdi Contemporary website (http://nnamdicontemporary.com/artists/howardena-pindell/).

Screenshots of the Howardena Pindell Works of Art currently listed as available on the N’Namdi

Contemporary website are hereto attached as Exhibit P.

                    M64/ Venus/ Mars/ Tide Raising Force, 1999 (“M64”)

       88.     M64 was listed as sold for $5,000 on the Galleries’ 2013 Accounting Statement.

However, M64 was listed as available for sale for $25,000 on May 29, 2015 in an email from

Melanie Swaby at melanie.nncontemporary@gmail.com to Lisa Interdonato at

linterdonato@yahoo.com.

     Astronomy Series M51 – Whirlpool Galaxy (Northern Hemisphere), 2001-2 (“M51”)

       89.     M51 was listed as sold for $5,000 on the Galleries’ 2013 Accounting Statement.

However, M51 was listed as available for sale for $25,000 on May 29, 2015 in an email from

Melanie Swaby at melanie.nncontemporary@gmail.com to Lisa Interdonato at

linterdonato@yahoo.com.

                  (Maroon) Arcturus/ Leo Minor/ Jupiter, 2003 (“Maroon”)

       90.     Maroon was consigned to the Galleries for In My Lifetime, and is included on the

In My Lifetime List. Maroon was listed as sold for $4,000 on the Galleries’ 2013 Accounting

Statement. However, Maroon was listed as available for sale for $25,000 on May 29, 2015 in an


                                                23
             Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 24 of 36



email from Melanie Swaby at melanie.nncontemporary@gmail.com to Lisa Interdonato at

linterdonato@yahoo.com.

             (Blue) Hydra/ Centaurau/ Jupiter/ Northern Hemisphere, 2003 (“Blue”)

       91.      Blue was consigned to the Galleries for In My Lifetime, and is included on the In

My Lifetime List. Blue was listed as sold for $4,000 on the Galleries’ 2013 Accounting

Statement. However, Blue was listed as available for sale for $25,000 on May 29, 2015 in an

email from Melanie Swaby at melanie.nncontemporary@gmail.com to Lisa Interdonato at

linterdonato@yahoo.com.

                      (White) Perseus Hyra/ Jupiter/ M27, 2003 (“White”)

       92.      White was consigned to the Galleries for In My Lifetime, and is included on the In

My Lifetime List. White was listed as sold for $4,000 on the Galleries’ 2013 Accounting

Statement. However, White was listed as available for sale for $25,000 on May 29, 2015 in an

email from Melanie Swaby at melanie.nncontemporary@gmail.com to Lisa Interdonato at

linterdonato@yahoo.com.

                           Cactus, Arizona, 1972 (“Cactus, Arizona”)

       93.      Cactus, Arizona was consigned to the Galleries for In My Lifetime, and is

included on the In My Lifetime List. It was listed as available for sale for $70,000 on May 29,

2015 in an email from Melanie Swaby at melanie.nncontemporary@gmail.com to Lisa

Interdonato at linterdonato@yahoo.com.

             Autobiography: East/West (Music Making Angel), 1986 (“East/West”)

       94.      East/West was listed as available for sale for $75,000 on May 29, 2015 in an

email from Melanie Swaby at melanie.nncontemporary@gmail.com to Lisa Interdonato at

linterdonato@yahoo.com.


                                                24
              Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 25 of 36



                     AS AND FOR A FIRST CAUSE OF ACTION
   Racketeer Influenced and Corrupt Organization Act (“RICO”) 18 U.S.C. § 1962 (c) –
                                Against All Defendants

        95.     Plaintiff repeats, realleges, and incorporates paragraphs 1 through 94 as if set

forth fully and completely herein.

        96.     The activities of the defendants constitute an enterprise engaged in and whose

activities effect interstate and foreign commerce within the meaning of 18 U.S.C. §§ 1961(4) and

1962(c).

        97.     Each of the defendants is a “person” within the meaning of 18 U.S.C. § 1961(3),

and is separate from the enterprise.

        98.     “Racketeering activity” is defined in 18 U.S.C. § 1961 (1) to include a variety of

offenses including, as relevant here, mail fraud under 18 U.S.C. § 1341, wire fraud under 18

U.S.C. § 1343, and violations of the National Stolen Property Act under 18 U.S.C. § 2314 and

2315.

        99.     The Defendants agreed to and did conduct and participate in the conduct of the

enterprise’s affairs through a pattern of racketeering activity and for the unlawful purpose of

intentionally defrauding Plaintiff. Specifically: operating through a maze of business entities,

some revoked, N’Namdi, J. N’Namdi and his wife, and Primas participated in a scheme using the

Galleries to obtain Pindell Enterprise Works which were sold at highly discounted prices to

unidentified buyers, with the trust proceeds from such sales being used to finance the Galleries

and other N’Namdi activities solely for their own personal benefit. The Defendants used the mail

and wire to provide false and misleading invoices and inventories to Plaintiff, and to offer

converted Pindell Enterprise Works to collectors.




                                                 25
               Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 26 of 36



        100.     Pursuant to and in furtherance of their fraudulent scheme, the Defendants

committed a pattern of multiple related acts of racketeering activity during a period of more than

ten years, more fully described below.

        101.     The activity consisted of a series of acts with a common purpose: the exhibition

and sale of the Pindell Enterprise Works at heavily discounted prices and untimely payments of

trust funds, providing interest-free loans and inflated profits to the Defendants, that lasted over a

period of a decade or more, and that posed (and may still pose) a continued threat of criminal

activity.

        102.     The Galleries breached their fiduciary relationship to Plaintiff by inter alia

commingling trust property and trust funds to the detriment of Plaintiff’s career as an artist.

        103.     The Defendants and others committed numerous predicate acts of racketeering

activity in connection with the enterprise within the meaning of 18 U.S.C. § 1961(1). Such

activity includes, but is not necessarily limited to, numerous and repeated violations of U.S.C. §

1341 (relating to mail fraud), 18 U.S.C. § 1343 (relating to wire fraud), and 18 U.S.C. § 2314

and 2315 (“National Stolen Property Act”).

                     18 U.S.C. § 2314-2315 (“National Stolen Property Act”)

        104.     Plaintiff repeats, realleges, and incorporates paragraphs 1 through 94 as if set

forth fully and completely herein.

        105.     Section 2314 provides in relevant part that “(1) the defendant transported

property, as defined by the statute, in interstate commerce, (2) the property was worth $5,000 or

more, and (3) the defendant knew the property was ‘stolen, converted or taken by fraud’.”

        106.     Section 2315 provides in relevant part that “Whoever receives, possesses,

conceals, stores, barters, sells, or disposes of any goods, wares, or merchandise, securities, or


                                                  26
              Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 27 of 36



money of the value of $5,000 or more, or pledges or accepts as security for a loan any goods,

wares, or merchandise, or securities, of the value of $500 or more, which have crossed a State or

United States boundary after being stolen, unlawfully converted, or taken, knowing the same to

have been stolen, unlawfully converted, or taken…shall be fined under this title or imprisoned

not more than ten years, or both.”

       107.     The Galleries knowingly transported converted Pindell Enterprise Works between

Michigan, Illinois, New York, and Florida in violation of 18 U.S.C. §2314-2315. Upon

information and belief, at least five (5) converted Pindell Enterprise Works are currently in

Miami, Florida at N’Namdi Contemporary Fine Art, Inc. and certain works were previously

offered for sale at the Skoto Exhibition in 2019 in New York, then transported to Florida by J.

N’Namdi.

       108.     As a direct and proximate result of the Defendants’ racketeering activities and

violations of 18 U.S.C. § 1962(c), Plaintiff has been injured in her business and property in that

she has lost the ability to set prices for the Howardena Pindell Works of Art, lost control of the

Howardena Pindell Works of Art, has been deprived of access to trust property and trust

proceeds, has been forced to lose investment income by Defendants’ activities, and has been

deprived of information such as collectors of the Pindell Works of Art, information which is vital

to further exhibitions and development of her career as an artist. Plaintiff has also been the

victim of severe emotional distress.

                      18 U.S.C. § 1341 and 1343 (“Mail and Wire Fraud”)

       109.     Section 1341 outlaws the use of a facility of the United States Postal Service or

“any commercial or private interstate carrier” in connection with a fraudulent scheme or artifice.




                                                 27
              Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 28 of 36



       110.     Section 1343 outlaws the use of “wire, radio, or television communication in

interstate or foreign commerce, any writings, signs, signals, pictures, or sounds for the purpose

of executing such scheme or artifice.”

       111.     The Defendants shipped certain Pindell Enterprise Works in the November 2,

2009 Shipment to Plaintiff via common carrier, and paid and received funds via wire or mail. By

way of example of the latter, on July 10, 2008, Plaintiff’s attorney wrote to the Galleries in New

York, Michigan and Illinois by facsimile, requesting that the Galleries pay Plaintiff the $81,150

due and owing to her. On July 23, 2008, Plaintiff’s attorney wrote to the Galleries in New York,

Michigan and Illinois again by facsimile, acknowledging receipt by mail of a check for $20,000

from the Galleries for Plaintiff, and reiterating demand for the remaining $61,150 due and owing

to her by August 1, 2008.

       112.     Members of the enterprise engaged in multiple emails and telephone calls with

Plaintiff and her attorney which were misrepresentations. By way of example, see paragraphs 40,

41, 53-58, 62 supra. Such misrepresentations as set forth were made by N’Namdi, J. N’Namdi,

Jacqueline N’Namdi, and Mr. Ellis, as participants in the enterprise of the Gallery to deliberately

defraud Plaintiff.

       113.     Each of these patterns was repeated each time a Pindell Enterprise Work was

exhibited and/or sold.

       114.     Moreover, the Defendants communicated among themselves by mail and wire.

                         AS AND FOR A SECOND CAUSE OF ACTION
                               Replevin – Against the Galleries

       115.     Plaintiff repeats, realleges, and incorporates paragraphs 1 through 94 as if set

forth fully and completely herein.



                                                 28
              Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 29 of 36



       116.     Plaintiff is the owner of the works of art set forth in the Revised Demand List,

attached hereto as Exhibit N, and entitled to recover sole and immediate possession of works of

art.

       117.     Plaintiff has repeatedly demanded the return of the works of art set forth in the

Revised Demand List from the Galleries in October and November 2019. The Galleries have

failed and refused to deliver the works of art to Plaintiff.

       118.     Plaintiff has no adequate remedy at law.

       119.     By virtue of the foregoing, Plaintiff is entitled to the immediate return of the

works of art set forth in the Revised Demand List.

                         AS AND FOR A THIRD CAUSE OF ACTION
                              Conversion – Against the Galleries

       120.     Plaintiff repeats, realleges, and incorporates paragraphs 1 through 94 as if set

forth fully and completely herein.

       121.     Plaintiff is the owner of the works of art set forth in the Revised Demand List, and

entitled to recover sole and immediate possession of the works of art.

       122.     Plaintiff has demanded the return of the works of art set forth in the Revised

Demand List. The Galleries have failed and refused to deliver the works of art set forth in the

Revised Demand List to Plaintiff.

       123.     The Galleries converted and appropriated the works of art set forth in the Revised

Demand List in complete disregard and derogation of the Plaintiff’s right, title, and interest to the

works of art.

       124.     As a direct and proximate result of the aforesaid wrongful actions, Plaintiff has

suffered damages in an amount based on the current fair market value of the Howardena Pindell

Works of Art set forth in the Revised Demand List, to be determined at trial.

                                                  29
                  Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 30 of 36



                       AS AND FOR A FOURTH CAUSE OF ACTION
        Violation of the New York Arts and Cultural Affairs Law (“NYACAL”) NYACAL §
 12.01, the Illinois Consignment of Art Act 815 ILCS § 320 / 0.01 et seq. West 1996, Florida
 Statute Title XXXIX Commercial Relations § 686.502, and the Michigan Compiled Laws
    Chapter 442 - Sales Act 90 of 1970 Sales of Fine Art § 442.311 - 442.315 (collectively
                     hereafter referred to as “Artist Consignment Laws”)

           125.     Plaintiff repeats, realleges, and incorporates paragraphs 1 through 94 as if set

forth fully and completely herein.

           126.     All of the Artist Consignment Laws provide in substance and effect that whenever

an artist consigns works of art to a gallery, the gallery acts as an agent for the artist; the works

are trust property, and the proceeds from their sales are trust funds.

           127.     The Illinois Consignment of Art Act 815 ILCS § 320 (“Illinois Consignment of

Art Act”) provides in relevant part: “Sec. 2.1 Whenever an artist delivers or causes to be

delivered a work of fine art of the artist's own creation to an art dealer in this State for the

purpose of sale, exhibition, or both, on a commission, the delivery to and acceptance of the work

of fine art by the art dealer is deemed to place the work of fine art on consignment…”

           128.     “Sec 2.2 Such art dealer shall thereafter, with respect to the work of fine art, be

deemed the agent of the artist.”

           129.     “Sec 2.3 Such work of fine art is trust property and the art dealer is trustee for the

benefit of the artist until the work of fine art is sold to a bona fide purchaser or returned to the

artist.”

           130.     “Sec 2.4 The proceeds of the sale of a work of fine art are trust property and the

art dealer is trustee for the benefit of the artist until the amount due the artist from the sale is paid

in full. Except for customer deposits, these trust funds shall be paid to the artist within 30 days of

receipt by the art dealer unless the parties expressly agree otherwise in writing.”


                                                      30
              Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 31 of 36



       131.     “Sec. 5.1 An art dealer may accept a work of fine art for commission on

consignment from an artist only if prior to or within seven days of acceptance the art dealer

enters into a written contract with the artist which shall include but not be limited to the

following provisions:

                (a) The value of the work of fine art.

                (b) The time within which the proceeds of the sale are to be paid to the artist if the

                    work of fine art is sold.

                (c) The commission the art dealer is to receive if the work of fine art is sold.

                (d) The minimum price for the sale of the work of fine art, and any discounts

                    ordinarily given by the art dealer in his regular course of business.”

       132.     “Sec. 5.3 If an art dealer violates this Section 5, the artist may seek relief in a

court of competent jurisdiction by having the obligation of the artist voided with respect to that

art dealer or to his successors or assigns.”

       133.     The Galleries have violated the Illinois Consignment of Art Act specifically by

not providing a written contract, which meets Sec.5; and by failing to provide payment to the

artist within thirty (30) days of receipt of sale proceeds.

       134.     For violation of the Illinois Consignment of Art Act, the Galleries are liable to

Plaintiff for Plaintiff’s actual damages, in an amount currently calculated to be no less than

$174,650 for the voided total commissions taken by the Galleries from the sales of Howardena

Pindell Works of Art (see Exhibit Q attached hereto for the calculation of the damages owed),

and reasonable attorneys’ fees.




                                                  31
                 Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 32 of 36



                            AS AND FOR A FIFTH CAUSE OF ACTION
                           Breach of Fiduciary Duty – Against the Galleries

          135.     Plaintiff repeats, realleges, and incorporates paragraphs 1 through 94 as if set

forth fully and completely herein.

          136.     N’Namdi, J. N’Namdi, and the Galleries owed and owe a fiduciary duty to

Plaintiff and are jointly and severally liable for damages resulting from the breach of such duties.

          137.     As an agent of the artist, Plaintiff, the Galleries have a fiduciary duty to act in the

utmost good faith and in the interest of the artist, its principal, throughout the relationship.

          138.     The Howardena Pindell Works of Art were trust property in the possession of the

Galleries under common law and the relevant and applicable state statutes in New York, Illinois,

Michigan, and Florida.

          139.     The Galleries were trustees of the Howardena Pindell Works of Art, and owed to

Plaintiff the fiduciary duties of undivided and undiluted loyalty and care, to account to Plaintiff

for the benefits and profits derived from the sale of the Howardena Pindell Works of Art, and to

provide accurate information and accounting to Plaintiff regarding the Howardena Pindell Works

of Art.

          140.     Defendant Galleries breached their fiduciary duties to Plaintiff inter alia by:

                   (a) Failing to account to Plaintiff as required by law, including by way of

                       example for sales made, the collectors of the works, and the sales prices;

                   (b) Failing to timely pay Plaintiff, or pay Plaintiff at all, for amounts due and

                       owing;

                   (c) Failing to provide undivided loyalty to Plaintiff;

                   (d) Misappropriating trust proceeds to their own account;



                                                     32
              Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 33 of 36



                (e) Failing to return Howardena Pindell Works of Art or follow the instructions of

                   Plaintiff;

                (f) Acting in their own self-interest rather than to benefit Plaintiff, including the

                   commingling of trust funds;

                (g) Converting Howardena Pindell Works of Art to their own benefit and account;

                (h) More specifically, the Galleries breached their fiduciary duties owed to

                   Plaintiff by the sale of trust property to Ko Smith and following, the failure to

                   remit trust funds to Plaintiff for the sales in the amount of $765,000 (see

                   Exhibit R attached hereto for the calculation of the damages owed);

                (i) Violating RICO as set forth in the Second Cause of Action; and

                (j) By refusing or otherwise failing to provide Plaintiff with accurate information

                   and an accurate and timely accounting regarding the sale of Howardena

                   Pindell Works of Art, rather than the false and/or misleading, infrequent

                   accounts provided by the Galleries to Plaintiff.

       141.     As a result of the Galleries’ breaches of their fiduciary duties to Plaintiff, she has

suffered and will continue to suffer damages in an amount to be determined at trial, costs

(including reasonable attorneys’ fees) and disbursements. In addition, Plaintiff is entitled to an

award of punitive damages in an amount to be determined at trial.

                         AS AND FOR A SIXTH CAUSE OF ACTION
                              Replevin – Against Arthur Primas

       142.     Plaintiff repeats, realleges, and incorporates paragraphs 1 through 94 as if set

forth fully and completely herein.




                                                  33
              Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 34 of 36



       143.     Plaintiff is the owner of several of the Pindell Enterprise Works, and entitled to

recover sole and immediate possession of the works of art set forth in the Primas Demand List

(Exhibit O).

       144.     Upon information and belief, Primas acquired the works of art, but is not a “good

faith purchaser.”

       145.     Plaintiff demanded the return of the works of art set forth in the Primas Demand

List from Primas in January 2020.

       146.     Primas has not responded to the request to return the works of art on the Primas

Demand List.

       147.     Plaintiff has no adequate remedy at law.

       148.     By virtue of the foregoing, Plaintiff is entitled to the immediate return of the

Howardena Pindell Works of Art.

                       AS AND FOR A SEVENTH CAUSE OF ACTION
                         Unjust Enrichment – Against All Defendants

       149.     Plaintiff repeats, realleges, and incorporates paragraphs 1 through 94 as if set

forth fully and completely herein.

       150.     N’Namdi, J. N’Namdi, and the Galleries have been unjustly enriched by retaining

the works of art by Plaintiff as set forth in the Revised Demand List (Exhibit N), and the trust

proceeds derived from the sale of those works.

       151.     Upon information and belief, the Galleries agreed with Primas that on any sale of

Howardena Pindell Works of Art by Primas, the Works would be consigned to the Galleries, and

the sales price split 50/50 between Primas and the Galleries.

       152.     Arthur Primas, as part of the enterprise set forth herein, received or purchased

works of art by Plaintiff at discounted rates far below the fair market value from the Galleries.

                                                  34
              Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 35 of 36



       153.     Primas has been unjustly enriched by retaining the works of art and sales proceeds

of those works set forth on the Primas Demand List (Exhibit O).

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court enter judgment in her favor and

against Defendants as follows:

       154.     As and for the First Claim for Relief (“Civil RICO”), awarding Plaintiff treble

damages under 18 U.S.C. §§ 1962 (c) and (d) against the Defendants N’Namdi, J. N’Namdi, and

Primas;

       155.     As and for the Second Claim for Relief (replevin against Galleries), an order that

the Galleries return all the Howardena Pindell Works of Art as set forth in the Revised Demand

List (Exhibit N) to Plaintiff, to be returned at the sole cost and expense of the Galleries;

       156.     As and for the Third Claim for Relief (conversion), awarding damages in an

amount to be determined at trial,

       157.     As and for the Fourth Claim for Relief (violation of the Artist Consignment

Laws), (i) the Court voiding the commissions taken by the Galleries from the sales of Howardena

Pindell Works of Art pursuant to Section 5 of the Illinois Consignment of Art Act, and awarding

against the Galleries jointly and severally $174,650 to compensate the Plaintiff for the voided

commissions; (ii) awarding actual damages against the Galleries for breach of the Artist

Consignment Laws in an amount to be determined at trial;

       158.     As and for the Fifth Claim of Relief (breach of fiduciary duties), an order against

N’Namdi and J. N’Namdi for compensatory damages in the amount of $765,000 to Plaintiff for

failure to remit the trust payments received from the sales of trust property by the Defendants to

Ko Smith;


                                                 35
Case 1:20-cv-00818 Document 1 Filed 01/30/20 Page 36 of 36
